IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ROBERTO CRUZ-BETANZOS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4451

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 21, 2015.

An appeal from an order of the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Roberto Cruz-Betanzos, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Jessica DaSilva, Assistant Attorney General,
and Trisha Meggs Pate, Bureau Chief – Criminal Appeals, Tallahassee, for
Appellee.




PER CURIAM.

      The appellant appeals the summary denial of his motion for postconviction

relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the

denial of ground one without further discussion. We reverse and remand the denial

of ground two for further proceedings.
      In ground two, the appellant alleges that counsel was ineffective for failing

to advise him to take a nine-year plea offer. See Lafler v. Cooper, 132 S. Ct. 1376,

1387 (2012) (“If a plea bargain has been offered, a defendant has the right to

effective assistance of counsel in considering whether to accept it. If that right is

denied, prejudice can be shown if loss of the plea opportunity led to a trial

resulting in a conviction on more serious charges or the imposition of a more

severe sentence.”); Missouri v. Frye, 132 S. Ct. 1399, 1409 (2012) (“To show

prejudice . . . where a plea offer has lapsed or been rejected because of counsel’s

deficient performance, defendants must demonstrate a reasonable probability they

would have accepted the earlier plea offer had they been afforded effective

assistance of counsel . . . [and] a reasonable probability the plea would have been

entered without the prosecution canceling it or the trial court refusing to accept

it.”). When determining whether a defendant was prejudiced by counsel’s alleged

deficiencies during the plea process, a defendant must show “that (1) he or she

would have accepted the offer had counsel advised the defendant correctly, (2) the

prosecutor would not have withdrawn the offer, (3) the court would have accepted

the offer, and (4) the conviction or sentence, or both, under the offer’s terms would

have been less severe than under the judgment and sentence that in fact were

imposed.” Alcorn v. State, 121 So. 3d 419, 422 (Fla. 2013) (citing Frye and

Lafler). Here, the appellant alleges that a nine-year offer was made, that he would

                                         2
have accepted it had he been properly advised, that the state would not have

rescinded the offer, that the trial court would have accepted it, and that the offer of

nine years was less than the fifteen-year sentence he ultimately received. The trial

court’s attachments do not refute the appellant’s facially sufficient allegations.

Thus, we reverse and remand the denial of ground two for the trial court to hold an

evidentiary hearing.1

         AFFIRMED in part, REVERSED and REMANDED in part for further

proceedings consistent with this opinion.



THOMAS, MARSTILLER, and KELSEY, JJ., CONCUR.




1
    We express no opinion as to the merits of the appellant’s allegations.
                                           3